Title: From Thomas Jefferson to Edmund Bacon, 17 October 1808
From: Jefferson, Thomas
To: Bacon, Edmund


                  
                     Sir 
                     
                     Washington Oct. 17. 08.
                  
                  Yours of the 13th. is recieved, and the 135. D. shall be sent you the first week in Nov. as shall also the small debts stated to be now due in the paper you gave me, & which I have now recovered these amount to something under 50. D. I expect mr Madox is now about the stable, & the house laid off where an old loghouse stands, & of course that he draws off some of your force. I think it will be better to employ the rest on the garden & let us have that off of our hands.   as the beginning of Nov. is the best season for driving our sheep home, I would have you leave home for this place about the 30th. or 31st. of this month. I have a Phaeton to send home at the same time, which will require 2. horses. Davy should come also on a horse if you have one or otherwise on a mule. one of you driving the Phaeton, in the rear of the sheep, I expect the other on horseback can keep them together. there are about 40. my horse, now at Monticello, must be led here, & I am not certain that we shall be able to spare Jack, tho’ I wish to do without him here if we can. your rout should be the following. Orange Courthouse, Downey’s ford, Stevensburg. Herring’s. Elkrun church. Slaterun church. Brown’s. Songster’s. Fairfax court house. Wren’s. George town ferry. enquire strictly this rout from place to place that you may be in no danger of missing it on your return.   you will remember that our plan was to plant peas the next year in the field next your house, corn in the field elbowing round by Phill’s house, and oats in those parts of our river field & that we had of Craven, as have not clover worth preserving. wherever the clover is well enough set, it will be worth more to us than oats. I salute you with my best wishes.
                  
                     Th: Jefferson 
                     
                  
               